Citation Nr: 1811800	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-31 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for right ear hearing loss, currently rated as noncompensable prior to September 22, 2017 and 10 percent disabling from September 22, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.
 
In a December 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's right ear hearing loss to 10 percent, effective September 22, 2017.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.



FINDINGS OF FACT

1.  Prior to September 22, 2017, the Veteran's service-connected right ear hearing loss was manifested by no worse than Level VIII hearing impairment in the right ear.  

2.  From September 22, 2017, the Veteran's service-connected right ear hearing loss was manifested by no worse than Level X hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  Prior to September 22, 2017, the criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  From September 22, 2017, the criteria for a rating in excess of 10 percent for right ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2017).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (b).  

If hearing loss disability is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment.  38 C.F.R. § 4.85(f).  

Analysis - Compensable Rating Prior to September 22, 2017

The Veteran seeks a compensable rating prior to September 22, 2017 for his service-connected right ear hearing a loss.  He has indicated that his service-connected right ear hearing loss makes it difficult to interact with other people.  See, e.g., December 2017 VA examination.  The Veteran's increased rating claim was received on May 21, 2010.  See VA Form 21-4138, received in May 2010.  Therefore, the relevant rating period is from May 22, 2009, one year prior to receipt of the claim, through the present.  See 38 C.F.R. § 3.400 (o) (2).  Service connection has not been established for left ear hearing loss.     

Turning to the relevant evidence of record, the Board notes that the VA treatment records show treatment for the service-connected right ear hearing loss, to include the issuance and maintenance of hearing aids.  

The Veteran was provided a VA audiological examination in June 2010.  The audiometric findings, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
80
90
95
80


The June 2010 VA examination report documented a puretone threshold average of 80 for the right ear, at the relevant frequencies of 1000, 2000, 3000 and 4000.  Additionally, the Veteran's puretone threshold for each relevant frequency was 55 or above.  The June 2010 VA examination results revealed a Maryland CNC speech recognition score of 72 percent for the right ear.  

The results of the June 2010 VA audiological examination reflects an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Based on those results with the utilization of Table VI, the Veteran had a Level VI hearing impairment in the right ear; utilizing Table VIa the Veteran had a Level VII hearing impairment in the right ear.  Applying the results of Table VIa, the higher numeral, to Table VII, a zero percent rating is warranted for right ear hearing loss based on the June 2010 VA audiological examination.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

The Veteran was provided a private audiological examination in March 2011.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a).

Initially, the Board finds that the March 2011 private audiology evaluation does not meet the above criteria and, therefore is not adequate for rating the Veteran's right ear hearing loss for VA compensation purposes.  In July 2014, the RO contacted the private audiological clinic.  The clinic stated that they use the NU6 test for speech discrimination not the Maryland CNC test.  However, the Board acknowledges that, under certain circumstances, only puretone threshold averages can be used to evaluate hearing loss, including when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86 (a).  Additionally, the private audiology evaluation is displayed in graph form.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that the Court could not interpret the results of an audio graph because interpretation required a factual finding, which is not the role of the Court in the first instance.  However, the Board, as the finder of fact, is empowered to make factual findings in the first instance. 

The March 2011 private audiological examination reflects the following puretone thresholds for the right ear:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
85
100
105
88.75

As the results of the March 2011 private audiological examination reflect an exceptional pattern of hearing impairment in the right ear, a Maryland CNC test is not required.  See 38 C.F.R. § 4.86.  Utilizing Table VIa, the Veteran had a Level VIII hearing impairment in the right ear.  Applying the results of Table VIa to Table VII, a zero percent rating is warranted for right ear hearing loss based on the March 2011 private audiological examination.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

A September 2015 VA Audiology Note reflects that the Veteran was provided an audiological examination.  The Veteran was not issued a speech discrimination test utilizing the Maryland CNC.  However, as the Veteran's puretone threshold reflects an exceptional pattern of hearing impairment in the right ear, a Maryland CNC test is not required.  See 38 C.F.R. § 4.86.  The September 2015 VA Audiology Note reflects the following puretone thresholds for the right ear:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
85
95
100
88.75

As the results of September 2015 VA Audiology Note reflects an exceptional pattern of hearing impairment in the right ear, a Maryland CNC test is not required.  See 38 C.F.R. § 4.86.  Utilizing Table VIa the Veteran had a Level VIII hearing impairment in the right ear.  Applying the results of Table VIa to Table VII, a zero percent rating is warranted for right ear hearing loss based on the September 2015 VA Audiology Note and examination.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

A November 2015 Audiology Note reflects that the Veteran was provided an audiological examination.  The Veteran was issued a speech recognition test.  However, the speech recognitions scores were not indicated as being determined by the Maryland CNC test.  As such, the speech recognition score for the Veteran's right ear is not for application.  However, as the Veteran's puretone threshold reflects an exceptional pattern of hearing impairment in the right ear, a Maryland CNC test is not required.  See 38 C.F.R. § 4.86.  The November 2015 examination documented the following puretone threshold average:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
85
90
95
85

Utilizing Table VIa the Veteran had a Level VIII hearing impairment in the right ear.  Applying the results of Table VIa to Table VII, a zero percent rating is warranted for right ear hearing loss based on the November 2015 VA Audiology Note and examination.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

A May 2017 Audiology Note reflects that the Veteran was provided an audiological examination.  The Veteran was issued a speech recognition test.  However, the speech recognitions scores were not indicated as being determined by the Maryland CNC test.  As such, the speech recognition score for the Veteran's right ear is not for application.  However, as the Veteran's puretone threshold reflects an exceptional pattern of hearing impairment in the right ear, a Maryland CNC test is not required.  See 38 C.F.R. § 4.86.  The May 2017 examination documented the following puretone threshold:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
85
90
100
86.25

Utilizing Table VIa, the Veteran had a Level VIII hearing impairment in the right ear.  Applying the results of Table VIa to Table VII, a zero percent rating is warranted for right ear hearing loss based on the May 2017 VA Audiology Note and examination.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.

Thus, given the puretone threshold averages and speech recognition scores as set forth in the June 2010 VA examination, March 2011 private examination and the September 2015, November 2015 and May 2017 VA treatment records, when mechanically applied to the rating criteria, the Veteran's right ear hearing loss has not been shown to warrant a compensable rating.  Thus, prior to September 22, 2017 the rating criteria simply do not warrant a compensable rating for this demonstrated level of right ear hearing impairment.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.   

Concerning the Veteran's statements and testimony regarding his symptoms and request for a compensable disability rating and his wife's testimony regarding his difficulty hearing, the Veteran and his wife are competent to describe the effects of his hearing loss on his daily functioning, such as difficulty communicating.  However, disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  Thus, the Board must predicate its decision on the basis of the results of the objective audiological findings.  Here, a mechanical application of the Rating Schedule to the audiometric findings does not establish a compensable disability rating.   

For the foregoing reasons, the Board finds that entitlement to a compensable rating, prior to September 22, 2017, for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable rating, prior to September 22, 2017, the doctrine is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 31.02, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).          

Analysis - Higher Rating from September 22, 2017

The Veteran seeks a higher disability rating, in excess of 10 percent, from September 22, 2017 for his service-connected right ear hearing a loss.

The Veteran was provided a VA audiological examination in December 2017.  The December 2017 VA examination report documented the following puretone threshold:




HERTZ



1000
2000
3000
4000
Average
RIGHT
75
95
105
105+
95

The December 2017 VA examination results revealed a Maryland CNC speech recognition score of 36 percent for the right ear.  

The results of the December 2017 VA audiological examination reflects an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.  Based on those results with the utilization of Table VI, the Veteran had a Level X hearing impairment in the right ear; utilizing Table VIa the Veteran had a Level IX hearing impairment in the right ear.  Applying the results of Table VI, the higher numeral, to Table VII, a ten percent rating is warranted for right ear hearing loss based on the December 2017 VA audiological examination.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  

Thus, given the puretone threshold average and speech recognition score as set forth at the December 2017 VA examination, when mechanically applied to the rating criteria, the Veteran's right ear hearing loss has not been shown to warrant a rating in excess of 10 percent.  Thus, from September 22, 2017 the rating criteria simply do not warrant a higher rating, in excess of 10 percent, for this demonstrated level of right ear hearing impairment.  See 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.   

For the foregoing reasons, the Board finds that entitlement to a higher rating, in excess of 10 percent, from September 22, 2017, for right ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, from September 22, 2017, the doctrine is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 31.02, 4.3; Gilbert, 1 Vet. App. at 58.        

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable rating, prior to September 22, 2017, for service-connected right ear hearing loss is denied.

Entitlement to a rating greater than 10 percent, from September 22, 2017, for service-connected right ear hearing loss is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


